UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7406


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RANDY SCOTT RADER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   James P. Jones, District
Judge. (1:04-cr-00071-JPJ-1)


Submitted:   November 2, 2012             Decided:   November 6, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randy Scott Rader, Appellant Pro Se. Zachary T. Lee, Assistant
United States Attorney, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Randy Scott Rader appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion to reduce his

sentence and its subsequent order denying reconsideration.             We

have     reviewed   the   record   and   find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     United States v. Rader, No. 1:04-cr-00071-JPJ-1 (W.D.

Va. July 23, 2012 & Aug. 14, 2012).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                    2